Case 2:17-cv-12269-ESK Document 123 Filed 11/13/20 Page 1 of 4 PageID: 1667




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY



NY MACHINERY, INC., et al.,
                                                    Case No. 17–cv–12269–ESK
             Plaintiffs,

      v.
                                                       OPINION AND ORDER
THE KOREAN CLEANERS
MONTHLY, et al.,

             Defendants.


      THIS MATTER comes before the Court following the Court’s Order of
August 24, 2020 (ECF No. 112) granting in part and denying in part plaintiffs’
motion to strike defendants’ answer and counterclaim and for sanctions.             (ECF
No. 95.)   The Court determined that plaintiffs were entitled to an award of the
“reasonable attorney’s fees and costs relating to [plaintiffs’] efforts to obtain
defendants’ compliance with plaintiffs’ discovery requests from December 9, 2019
through August 21, 2020” (Relevant Period).         (ECF No. 112 ¶ 1.) Plaintiffs were
to file an affidavit of services and costs by September 4, 2020.         (Id.) Defendants
were permitted to file a response by September 11, 2020.         (Id.)
      On September 4, 2020, plaintiffs filed the Declaration of Nancy A. Del Pizzo,
Esq. (Declaration of Services), which details the services provided and costs
incurred due to plaintiffs’ efforts to obtain defendants’ compliance in discovery.
(ECF No. 113.)    Ms. Del Pizzo is a partner at Rivkin Radler, LLP (Rivkin Radler),
attorneys for plaintiffs.   (Id. ¶ 1.)   The Declaration of Services details a total of
$25,285.72 in attorney’s fees and costs.       (Id. ¶ 4.)   Rivkin Radler uses software
called “Expert Time” to record time spent on matters for the firm’s clients.         (Id.
¶ 6.) Copies of Rivkin Radler’s invoices to plaintiffs for the Relevant Period are
annexed to the Declaration of Services.      (ECF No. 113-1.) However, descriptions
Case 2:17-cv-12269-ESK Document 123 Filed 11/13/20 Page 2 of 4 PageID: 1668




of work performed were redacted from the invoices because they “constitute
attorney work product.”     (Id. 3, n. 1.)1
       As provided for in the August 24, 2020, Order, defendants filed a response
to the Declaration of Services on September 11, 2020.            (ECF No. 115.)      The
response noted that because the descriptions of the work performed by Rivkin
Radler had been redacted, defendants could not review the appropriateness of the
charges.   (Id.) Defendants “[a]lternatively [requested] an in camera review of
the invoices by the Court as confirmation that the amount requested is reasonable
and falls within the scope of the Court’s [August 24, 2020] Order.”                  (Id.)
Additionally, defendants objected to the inclusion of any attorney’s fees and costs
associated with reviewing discovery responses.       (Id.)
       On September 17, 2020, the Court entered an Order directing plaintiffs to
submit, for in camera review, unredacted copies of all invoices annexed to the
Declaration of Services by September 25, 2020.       (ECF No. 116.)     Plaintiffs timely
transmitted e-mails to the Court enclosing the requested invoices and an Excel
spreadsheet with relevant time entries. The invoices submitted for in camera
review were heavily redacted.      However, all of the entries for work that plaintiffs
claim were related to obtaining defendants’ compliance during the Relevant Time
were not redacted.     Each of the unredacted entries sets forth the name of the
attorney who performed the work, a description of the work performed, the time
spent, the hourly rate for the attorney, and the “value” of the work—calculated by
multiplying the time spent and the hourly rate.
       Plaintiffs provided the following information concerning the experience of
their attorneys and the hourly rate charged for their work:
            Nancy A. Del Pizzo[] ha[s] been practicing as an attorney
            for more than [] 15 years, and [her] current standard
            litigation rate is $550 per hour and $550 to $590 per hour

       1 The Declaration of Services was filed under seal. (ECF No. 113.) Plaintiffs filed
a motion to seal the Declaration of Services on October 9, 2020. (ECF No. 118.) The
motion to seal was unopposed. (ECF No. 118-2 ¶ 6.) The Court granted the motion to
seal on October 21, 2020. (ECF No. 120.)



                                              2
Case 2:17-cv-12269-ESK Document 123 Filed 11/13/20 Page 3 of 4 PageID: 1669




             for intellectual property work[.] Plaintiffs were billed at
             $400 per hour. Gene Y. Kang has been practicing as an
             attorney for more than nine [] years, and his current
             standard litigation rate is $425 to [$]450 per hour[.]
             Plaintiffs were billed at $350 per hour.2

(ECF No. 113 ¶ 9.)    Defendants did not object to the hourly rates.
       The reasonableness of hourly rates is calculated according to the prevailing
market rates in the relevant community.         See Blum v. Stenson, 465 U.S. 886, 895
(1984).    Courts determine whether rates are reasonable by “assess[ing] the
experience and skill of the prevailing party’s attorneys and compar[ing] their rates
to the rates prevailing in the community for similar services by lawyers of
reasonably comparable skill, experience, and reputation.”                 Maldonado v.
Houstoun, 256 F.3d 181, 184 (3d Cir. 2001) (citing Rode v. Dellarciprete, 892 F.2d
1177, 1183 (3d Cir. 1990)).      Based on my knowledge of this matter and work
performed by plaintiffs’ counsel, I find that the reduced, hourly rates charged by
Ms. Del Pizzo and Mr. Kang are reasonable in light of their experience, the work
performed, and the prevailing rates charged by attorneys with similar skill,
experience, and reputation who practice before this Court and in this area.3
       In conducting a careful examination of the invoices submitted, I used the
Excel spreadsheet provided by plaintiffs to calculate the reasonable legal fees and
costs to be awarded.     I deleted any time entry related to: (1) plaintiffs’ counsel’s
attendance at regularly scheduled status conferences; (2) plaintiffs’ counsel’s
failure to appear at a status conference that I previously addressed directly with



       2 According to plaintiffs, the discounted rate effectively reduced plaintiffs’ total
legal fees by $4,195.35. (ECF No. 113 ¶ 9.) Additionally, plaintiffs’ counsel provided
“numerous ‘no charges’ on services provided, as well as a 10-20% courtesy discount each
month off of the total fees” to plaintiffs. (Id. ¶ 8.)

       3 Plaintiffs also provided the hourly rates for two paralegals who apparently
worked on this matter. (ECF No. 113 ¶ 7.) Although the Declaration of Services
contained the paralegals’ time entries, all of the charges for their services were “no
charge[d].” (Id. ¶ 8.) Accordingly, I make no findings as to the reasonableness of their
hourly rates.



                                            3
Case 2:17-cv-12269-ESK Document 123 Filed 11/13/20 Page 4 of 4 PageID: 1670




defendants’ counsel; and (3) plaintiffs’ counsel’s review of discovery responses from
defendants unrelated to seeking defendants’ compliance in discovery during the
Relevant Period.    Additionally, I reduced the amount of time for two entries that
included work unrelated to obtaining compliance.         Those entries are highlighted
in the Excel spreadsheet.      Finally, the invoices did not provide a breakdown of
“disbursements.”     Accordingly, I will not include the “disbursements” as part of
the award.     Applying these adjustments and deletions             to the spreadsheet
(Revised Spreadsheet),4 I come to a total amount of $16,670 for legal fees to be
awarded to plaintiffs.
     Accordingly,



       IT IS on this     13th day of November 2020 ORDERED that:

      1.   Plaintiffs are awarded $16,670 in legal fees for seeking defendants’
compliance with plaintiffs’ discovery requests during the Relevant Period.

       2.   Plaintiffs shall advise the Court by November 20, 2020 whether they
will consent to the release of the Revised Spreadsheet or whether they intend to
seek redactions to the Revised Spreadsheet prior to its release to defendants.

      3.    Defendants shall make payment of the Award to plaintiffs within 60
days of this Order.



                                                    /s/ Edward S. Kiel
                                                   EDWARD S. KIEL
                                                   UNITED STATES MAGISTRATE JUDGE




       4 I am providing the Revised Spreadsheet to plaintiffs’ counsel by email. Although
it does not appear to contain any confidential information, out of an abundance of caution,
I am providing the Revised Spreadsheet only to plaintiffs’ counsel so that counsel can
review the Revised Spreadsheet and advise the Court of any entries counsel believe should
be redacted before the Revised Spreadsheet is released to defendants.



                                            4
